DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-3, 5-13,15-19 and 21 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.
With respect to the last office action, Applicant amends claims discusses the claims limitations, the prior arts of record (PARs), the office action and further argues that the PARs do not meet the amended claims limitations (see Applicant’s Remarks).
In response, Examiner notes Applicant’s arguments/amendments, however the PAR still meet the amended claims limitations for these reasons: the primary PAR (PPAR or HAYES), besides the other disclosure discussed below as to a data concentrator (figs.1-10, System 10 “S10”) collecting power metering data from power meters (devices meters “DMs”) and transmitting the collected power metering data to an AMI server (Monitoring Station or PUC via Internet), wherein the power meters includes multiple link control “MLC” wired/wireless based power meters: Ethernet-based, Ethernet-based, IEEE 802.11, etc., (a High-level Data Link Control (HDLC)) based power meter and an Internet Protocol-based power meter; further discloses  wherein the adaption layer specifies a protocol of the upper layer explicitly and reads the specified protocol of the upper layer when the power metering data is collected from the HDLC-based power meter or/and the IP-based power meter wherein the adaption layer further comprises a common part adaption sublayer having adaption layer functions supported in common by the IP layer and the data link layer based on the HDLC ([0029-0040]. [0048-0057] and [0067-0072]); HomePlug and X-10 protocols the interfaces or interacts with the MAC layer and other layers, specifies specific protocols for the various layers, further provides support for all the layers including IP layer, including IPv4 and IPv6 across the high speed power line; HAYES discloses multichannel transceiver-S10, allows internal and external transmission (wired/wireless) over the power line, formats a variety of information types into different formats (the MLC-based power meters for internal and external transmission across the power line networks; supports specific MLC communications wired/wireless WAN and LAN ([0029-0040] and [0048-0057]), BUT appears silent as to where the power meters includes a High-level Data Link Control (HDLC)-based power meter; However, in the same field of endeavor, ALBANO discloses adaptor device for transmission of various versions of digital data over and a power line, form a local data handing unit to a remote handling unit, where the transceiver formats the versions of digital data (ISDN data and other data) into a protocol type or standard and a high voltage for transmission over the power line, which further includes a High-level Data Link Control (HDLC) (figs.1-3, Abstract, Col.1, lines 29-42, Col.2, lines 6-62 and Col.3, line 12-Col.4, line 6), generates specific format data on channel(s) with a protocol data and converts to a specific standard before being transmitted over the high voltage power line to remote destination(s) or requested node(s).
as discussed below; Hence the amended claims do not overcome the PARs. The amendments to the claims necessitated the new ground(s) of rejection discussed below. This office action is made FINAL. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAYES (2006/0271314) in view of ALBANO et al (6,331,814).
	As to claims 1-2, HAYES discloses electrical power metering system and further discloses a data concentrator (figs.1-10, System 10 “S10”) collecting power metering data from power meters (devices meters “DMs”) and transmitting the collected power metering data to an AMI server (Monitoring Station or PUC via Internet),
wherein the power meters includes multiple link control “MLC” wired/wireless based power meters: Ethernet-based, Ethernet-based, IEEE 802.11, etc., (a High-level Data Link Control (HDLC)) based power meter and an Internet Protocol-based power meter; the data concentrator (S10) collects the power metering data according to a communicator (figs.5-10, [0010-0013], [0025-0032] and [0051-0057]) pre-configured for high-speed power line communication (figs.1-10, [0010-0013], [0025-0032]and [0048-0057]), S10 is a multichannel transceiver, uses communication model fig.5+ to communicate multiple protocols via the power line, receives metering via wired/wireless LAN: IEEE 802.11, Ethernet, IP-based, etc., across the power line protocol(s): HomePlug and X-10 protocols; the model includes software modules for communicating over IP-based using TCP/IP, IEEE 802.11 and other protocols across the wired/wireless the power line; and the communicator includes a high-speed power line communication MAC layer, an Internet Protocol layer, and an adaptation layer (figs.5-10, [0029-0040] and [0048-0057], the communicator  HomePlug and X-10 protocols interfaces with the MAC layer of the software(s), IP-based and other protocols over the power line) configured between the high-speed power line communication MAC layer and the Internet Protocol layer, the adaptation layer (see figs.5+) supporting communication with the MLC (HDLC)-based power meter and with the Internet Protocol-based power meter ([0029-0040] and [0048-0057]), S10 is multichannel transceiver, allows internal and external transmission of MLC (wired/wireless) over the power line, formats a variety of information types into different formats for internal and external transmission of MLC across power line networks; supports communications wired/wireless WAN and LAN: of the various MLC; wherein the adaptation layer comprises an IP service specific adaptation sublayer connecting the power metering data transmitted by protocol data of the Internet Protocol layer including IPv4 and IPv6, to the high-speed power line communication MAC layer ([0029-0040]. [0048-0057] and [0067-0072]); HomePlug and X-10 protocols the interfaces or interacts with the MAC layer and other layers further provides support for IP layer including IPv4 and IPv6 across the high speed power line;
wherein the adaption layer specifies a protocol of the upper layer explicitly and reads the specified protocol of the upper layer when the power metering data is collected from the HDLC-based power meter or/and the IP-based power meter wherein the adaption layer further comprises a common part adaption sublayer having adaption layer functions supported in common by the IP layer and the data link layer based on the HDLC ([0029-0040]. [0048-0057] and [0067-0072]); HomePlug and X-10 protocols the interfaces or interacts with the MAC layer and other layers, specifies specific protocols for the various layers, further provides support for all the layers including IP layer, including IPv4 and IPv6 across the high speed power line.
HAYES discloses multichannel transceiver-S10, allows internal and external transmission (wired/wireless) over the power line, formats a variety of information types into different formats (the MLC-based power meters for internal and external transmission across the power line networks; supports specific MLC communications wired/wireless WAN and LAN ([0029-0040] and [0048-0057]), BUT appears silent as to where the power meters includes a High-level Data Link Control (HDLC)-based power meter
However, in the same field of endeavor, ALBANO discloses adaptor device for transmission of various versions of digital data over and a power line, form a local data handing unit to a remote handling unit, where the transceiver formats the versions of digital data (ISDN data and other data) into a protocol type or standard and a high voltage for transmission over the power line, which further includes a High-level Data Link Control (HDLC) (figs.1-3, Abstract, Col.1, lines 29-42, Col.2, lines 6-62 and Col.3, line 12-Col.4, line 6), generates specific format data on channel(s) with a protocol data and converts to a specific standard before being transmitted over the high voltage power line to remote destination(s) or requested node(s).
Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of ALBANO into the system of HAYES to include an HDLC-based power meter(s) to provide additional services for other types of devices/network, format to specific standard for communicating over the power line. 
As to claims 3 and 5, HAYES further discloses formatting a variety of information types including the MLC based meters into different formats and connects sublayer(s) to protocol data of data link layer(s) and core layer or HomePlug, X-10, firewall modules, IP-type or version, etc., supporting various layer(s) including IP layer and distinguishing between the various layers, versions and associated properties and core layer(s) or module(s)  (([0029-0040] and [0048-0057]), BUT appears silent as to wherein the adaptation layer further comprises an HDLC service specific adaptation sublayer connecting protocol data of a data link layer based on specific IEC HDLC types  and associated layer support for IP layer; i.e., “…IEC 62056-46 HDLC to the high-speed power line communication MAC layer and wherein the common part adaptation sublayer is a lower layer than the IP service specific adaptation sublayer and the HDLC service specific adaptation sublayer.” as claimed
However, in the same field of endeavor, ALBANO discloses adaptor device for transmission of various versions of digital data over and a power line, form a local data handing unit to a remote handling unit, where the transceiver formats the versions of digital data (ISDN data and other data) into a protocol type or standard and a high voltage for transmission over the power line, which further includes a High-level Data Link Control (HDLC) (figs.1-3, Abstract, Col.1, lines 29-42, Col.2, lines 6-62 and Col.3, line 12-Col.4, line 6), generates specific format data on channel(s) with a protocol data and converts to a specific standard before being transmitted over the high voltage power line to remote destination(s) or requested node(s). 
Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of ALBANO into the system of HAYES to generate specific HDLC-based data of a specific standard to provide additional services for other types of devices/network as to power metering, that conforms to specific standard.
As to claim 6, HAYES further wherein a Common Part Adaption Sublayer (CPAS) frame used in the common part adaptation sublayer is made up of a header part and an a Server Specific Adaption Sublayer (SSAS) message, and the header part of the CPAS frame is configured to include a source address information field, a destination address information field, and an Ethernet type information field “type of service” (figs.6-7, [0052-0054]), illustrates a fame with various fields: version, header, TOS, fields, fragmentation offset, source address, destination address, etc. 
	As to claim 7, HAYES further wherein the Ethernet type information field contains information on at least one among an IPv4 protocol, an IPv6 protocol, and an HDLC ([0029-0034], [0047-0048] AND [0067-0068])
	As to claims 8-10, HAYES further wherein the SSAS message is divided into an SSAS control packet and an SSAS data packet, and the SSAS control packet performs an address resolution function fulfilled by an Address Resolution Protocol (ARP), wherein the SSAS control packet includes a control type field, a source IP address field, a source CPAS address field, a destination IP address field, and a destination CPAS address field and wherein the SSAS data packet includes a packet type field, a compression type field, an octet length field of data, and a data field ([0029-0040] and [0052-0054]), illustrates a fame with various fields: version, header, TOS, fields, fragmentation offset, source address, destination address, etc.
	As to claims 11-12, the claimed “A method of operating a data concentration unit….” is composed of the same structural elements that were discussed with respect to claims 1-2.
	Claims 13 and 15 are met as previously discussed in claims 3 and 5.
	Claim 16 is met as previously discussed in claim 6.
	Claim 17 is met as previously discussed in claim 7.
Claims 18-19 are met as previously discussed in claims 8-10.
	As to claim 21, the claimed “A power meter generating power metering data for a consumer….” is composed of the same structural elements that were discussed with respect to claims 1-2.



Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                    


ANNAN Q. SHANG